ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule l:20-3(g)(3) and Rule 1:20-11, seeking the immediate temporary suspension from practice of VICKIE A DONALDSON of NEWARK, who was admitted to the bar of this State in 1983, and good cause appearing;
It is ORDERED that VICKIE A DONALDSON is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by VICKIE A DONALDSON pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that VICKIE A DONALDSON be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys.